Case 3:21-cv-01763-M Document 1-2 Filed 07/29/21   Page 1 of 5 PageID 7




                        EXHIBIT
                          "A"
7/29/2021                                                                 Details
                Case 3:21-cv-01763-M Document 1-2 Filed 07/29/21                    Page 2 of 5 PageID 8




            Case Information

            DC-21-07670 | KIMBERLY PHILLIPS vs. JAMES MARTIN, et al

            Case Number                             Court                           Judicial Officer
            DC-21-07670                             44th District Court             WYSOCKI, ASHLEY
            File Date                               Case Type                       Case Status
            06/16/2021                              OTHER (CIVIL)                   OPEN




            Party

            PLAINTIFF                                                               Active Attorneys 
            PHILLIPS, KIMBERLY                                                      Lead Attorney
                                                                                    GARCIA, ABRAHAM
                                                                                    Retained




            DEFENDANT
            MARTIN, JAMES

            Address
            18880 MARSH LN
            DALLAS TX 75287




            DEFENDANT                                                               Active Attorneys 
            J.B. HUNT TRANSPORT, INC.                                               Lead Attorney
                                                                                    MAYER, ZACH T
            Address
            BY SERVING ITS REGISTERED AGENT CORPORATION SERVICE                     Retained
            COMPANY
            211 E. 7TH STREET, SUITE 620
            AUSTIN TX 78701




https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                                    1/4
7/29/2021                                                                 Details
                Case 3:21-cv-01763-M Document 1-2 Filed 07/29/21                    Page 3 of 5 PageID 9




            Events and Hearings


               06/16/2021 NEW CASE FILED (OCA) - CIVIL


               06/16/2021 ORIGINAL PETITION 


               PLAINTIFF'S ORIGINAL PETITION


               06/16/2021 ISSUE CITATION 


               ISSUE CITATION

               ISSUE CITATION


               06/18/2021 CITATION 


               Unserved

               Anticipated Server
               ESERVE

               Anticipated Method
               Comment
               JAMES MARTIN


               06/18/2021 CITATION 


               Unserved

               Anticipated Server
               ESERVE

               Anticipated Method
               Comment
               J.B. HUNT TRANSPORT INC


               06/23/2021 ORDER - STATUS CONFERENCE 


               ORDER - STATUS CONFERENCE


               07/26/2021 ORIGINAL ANSWER - GENERAL DENIAL 


               ORIGINAL ANSWER - GENERAL DENIAL


               07/26/2021 JURY DEMAND 


               FP FILE DESK JURY DEMAND FORM


https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                                    2/4
7/29/2021                                                                 Details
               Case 3:21-cv-01763-M Document 1-2 Filed 07/29/21                         Page 4 of 5 PageID 10
               08/06/2021 Status Conference 


               Judicial Officer
               WYSOCKI, ASHLEY

               Hearing Time
               9:00 AM

               Cancel Reason
               BY COURT ADMINISTRATOR




            Financial

            PHILLIPS, KIMBERLY
                   Total Financial Assessment                                                           $308.00
                   Total Payments and Credits                                                           $308.00


              6/17/2021      Transaction Assessment                                                    $308.00

              6/17/2021      CREDIT CARD - TEXFILE          Receipt # 38424-2021-      PHILLIPS,      ($308.00)
                             (DC)                           DCLK                       KIMBERLY
            J.B. HUNT TRANSPORT, INC.
                   Total Financial Assessment                                                            $40.00
                   Total Payments and Credits                                                            $40.00


              7/27/2021      Transaction                                                                $40.00
                             Assessment

              7/27/2021      CREDIT CARD -                Receipt # 48181-          J.B. HUNT          ($40.00)
                             TEXFILE (DC)                 2021-DCLK                 TRANSPORT, INC.




            Documents


               PLAINTIFF'S ORIGINAL PETITION

https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                                           3/4
7/29/2021                                                                 Details
               Case  3:21-cv-01763-M Document 1-2 Filed 07/29/21
               ISSUE CITATION                                                       Page 5 of 5 PageID 11
               ISSUE CITATION

               ORDER - STATUS CONFERENCE
               ORIGINAL ANSWER - GENERAL DENIAL

               FP FILE DESK JURY DEMAND FORM




https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                                     4/4
